

Exhibit 10.1


SEPARATION AND ADVISORY SERVICES AGREEMENT
This Separation and Advisory Services Agreement (the “Agreement”) is made by and
between Richard Scott Sloan (“Executive”) and Grizzly Energy, LLC (the
“Company”). Except as set forth in this Agreement, capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Employment
Agreement (as defined below).
WHEREAS, Executive and the Company previously entered into that certain Amended
and Restated Employment Agreement, dated as July 16, 2019 (the “Employment
Agreement”), pursuant to which Executive has served as the Chief Executive
Officer of the Company;
WHEREAS, Executive and the Company desire that Executive’s employment with the
Company shall terminate effective as of the Termination Date (as defined below);
WHEREAS, following the Termination Date, the Company and Executive desire for
Executive to continue to provide Advisory Services on a consulting basis as set
forth herein; and
WHEREAS, in connection with Executive’s termination of employment, the parties
wish to resolve any and all disputes, claims, complaints, grievances, charges,
actions, petitions, and demands that Executive may have against the Company and
any of the Releasees (as defined below), including, but not limited to, any and
all claims arising out of or in any way related to Executive’s employment with
or separation from the Company or its subsidiaries or affiliates but, for the
avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with Executive’s right to indemnification by the Company
or any of its affiliates or insurers pursuant to contract or applicable law
(collectively, the “Retained Claims”).
NOW, THEREFORE, in exchange for the good and valuable consideration set forth
herein, the adequacy of which is specifically acknowledged, conditioned on
Executive’s execution and non-revocation of this Agreement, Executive and the
Company (collectively referred to as the “parties” or individually as a “party”)
hereby agree as follows:
1.Termination. Executive’s position as an officer of the Company shall terminate
and Executive will cease to be employed with the Company and Insperity PEO
Services, L.P. (“Insperity”) effective September 30, 2019 (the “Termination
Date”), and from and after the Termination Date, Executive shall no longer serve
in any employee or officer role or in any other position with the Company, or
any of its subsidiaries or affiliates. Effective as of the Termination Date,
Executive shall and hereby does resign his position as an officer of the
Company. In addition, effective as of the Termination Date, Executive shall
cease to hold any position (whether as an officer, director, manager, employee,
trustee, fiduciary, or otherwise) with, and shall cease to exercise or convey
any authority (actual, apparent, or otherwise) on behalf of, the Company or any
of its subsidiaries or affiliates. After the date hereof, Executive shall
execute any additional documents or instruments reasonably requested by the
Company to effectuate the matters described in this Section 1.
2.Continued Service Until the Termination Date; Advisory Services.
(a)    If applicable, until the Termination Date, Executive shall continue to
provide services as an employee of the Company in good faith as requested and
will continue to be paid his base salary and will continue to participate as an
active employee in all applicable employee benefit plans and arrangements of the
Company and its subsidiaries, in each case in accordance with the terms of the
Employment Agreement. In addition, the Executive and the Company will mutually
cooperate with the other party regarding the implementation of an internal and
external communication strategy regarding the









--------------------------------------------------------------------------------




Executive’s separation of service and related transition matters. The Executive
acknowledges that the Company’s obligations under this Agreement are subject to
Executive’s continued service as an employee of the Company in good faith until
the Termination Date.
(b)    For a period beginning on the Termination Date and ending on March 31,
2020 (the “Advisory Services Period”), Executive agrees to provide such
transitional advisory services (“Advisory Services”) to the Company as may be
reasonably requested by the Company from time to time following the Termination
Date. Such Advisory Services will also include providing advice, upon request by
the Company, with regard to matters as previously discussed between the
Executive and the Board, or as may be requested by the Board from time to time.
Notwithstanding the foregoing, either Executive or the Company may terminate the
Advisory Services Period at any time upon written notice to the other party. The
Company acknowledges and understands that following the Termination Date,
Executive may, subject to Section 7 below, seek alternate employment, including
on a full-time basis, and that the Advisory Services are not intended to
preclude executive from seeking or obtaining such alternate employment and are
not intended to unreasonably interfere with Executive’s duties and
responsibilities to such alternate employer. For purposes of compliance with
Section 409A, the Parties expressly acknowledge that from and after the
Termination Date, the Company and the Executive intend that the level of bona
fide services which Executive shall perform for the Company pursuant to this
Section 2 shall not exceed nineteen percent (19%) of the average level of bona
fide services performed by Executive for the Company over the thirty-six (36)
month period immediately preceding the Termination Date.
(c)    In addition to the payments and benefits described in Sections 4 below
Executive shall receive an advisory retainer fee equal to $10,000 for up to 40
hours of Advisory Services actually rendered during the Advisory Services
Period, payable within 10 days of the Termination Date. In addition, the Company
shall reimburse Executive for or directly pay all reasonable, approved and
documented business expenses incurred by Executive in the performance of the
Advisory Services in accordance with the Company’s expense reimbursement policy.
All such expenses must be approved in advance by the Company in writing. In the
event either party terminates the Advisory Services Period, the Company shall
pay or reimburse Executive all outstanding fees and expenses not previously
invoiced.
(d)    It is hereby understood and agreed by the Company and Executive that his
rendering of the Advisory Services pursuant to this Agreement is as an
independent contractor and not as an officer or employee of the Company or any
of its affiliates. Executive acknowledges and agrees and it is the intent of the
parties hereto that, except as may be required by applicable law or expressly
set forth herein, Executive shall receive no Company-sponsored benefits from the
Company or its affiliates either as an independent contractor or employee during
the Advisory Services Period with respect to the Advisory Services. The Company
shall, to the maximum extent permitted by law, indemnify and hold harmless the
Executive from any and all losses, claims, costs, expenses, actions, demands or
damages awarded to a third-party and incurred by the Executive in connection
with the provision of Advisory Services, provided that Executive shall not be
indemnified or held harmless from losses, claims, costs, expenses, actions,
demands or damages arising from Executive’s own willful misconduct or gross
negligence.
3.Accrued Compensation. Within ten (10) business days following the Termination
Date, Executive shall be entitled to receive the sum of: (i) the portion of
Executive’s Base Salary earned through the Termination Date, but not yet paid to
Executive; (ii) a prorated amount of Executive’s Base Salary for accrued but
unused vacation days, in accordance with Company’s policies, (iii) any unpaid
expense reimbursements owed to Executive for reasonable and necessary business
expenses incurred by Executive prior to the Termination Date pursuant to and in
accordance with the Company’s expense reimbursement policies; and (iv) any
amount accrued and arising from Executive’s participation in, or benefits
accrued under


- 2 -





--------------------------------------------------------------------------------




the Company’s group employee benefit plans and arrangements in accordance with
the terms and conditions thereof.
4.Severance Payments. Provided that the Executive complies with all of the
Executive’s obligations under this Agreement and the Employment Agreement, the
Company agrees to provide Executive with the following severance payments and
benefits without duplication (the “Severance Payments”):
(a)        An amount in cash equal to $2,880,000, representing two (2) times the
sum of Executive’s Base Salary and Target Bonus as provided under Section 4(b)
of the Employment Agreement (the “Severance Payment”). The Severance Payment
will be paid on the Effective Date (as defined below).
(b)        The bonus amount to which Executive otherwise would have been
entitled to receive pursuant to Schedule 1 of the Employment Agreement for the
third calendar quarter of 2019. The amount shall be determined in good faith by
the Board, calculated in a manner consistent with the other 4 employees with the
same Performance Goals and paid at the same time the corresponding bonus amounts
are paid to such other employees. The Executive has the right to request and
receive the calculations used to determine Quarterly Bonus and an explanation
for material judgments related to the calculations;
(c)        The Company agrees that the payments pursuant to this Section 4 shall
not be subject to a duty of Executive to mitigate his loss by searching for or
securing substitute employment or to offset for any compensation earned by
Executive from other employment following the Termination Date. For the
avoidance of doubt, Executive shall not be required to repay to the Company any
portion of the 2019 Bonus. Executive agrees that the Severance Payments to be
paid under this Agreement are due solely from the Company and that Insperity has
no obligation to pay the Severance Payments even though their payments may be
processed through Insperity.
5.General Release and Waiver.
(a)    Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns, and Insperity, including its current and
former parent companies, subsidiaries, and other affiliated companies as well as
any of their current and former insurers, directors, officers, agents,
shareholders, and employees (collectively, the “Releasees”). Executive, on his
own behalf and on behalf of any of Executive’s affiliated companies or entities
and any of their respective heirs, family members, executors, agents, and
assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement
(as defined in Section 11 below), including, without limitation:
(i)    any and all claims relating to or arising from Executive’s employment or
service relationship with the Company and Insperity or any of its or their
direct or indirect subsidiaries or affiliates and the termination of that
relationship;


- 3 -





--------------------------------------------------------------------------------




(ii)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
(iii)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(iv)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;
(v)    any and all claims for violation of the federal or any state
constitution;
(vi)    any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
(vii)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
(viii)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law, this Agreement and any Retained Claims (including,
with respect to his vested equity, as applicable). This release does not prevent
Executive from reporting possible violations of federal law or regulation to any
United States governmental agency or entity in accordance with the provisions of
and rules promulgated under Section 21F of the Securities Exchange Act of 1934
or Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).


- 4 -





--------------------------------------------------------------------------------




(b)    Acknowledgement of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that Executive has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the Board of Directors of the Company; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.
6.Return of Company Property. As a condition to Executive’s receipt of the
payments and benefits under this Agreement, Executive shall promptly return any
property of the Company or its affiliates (including, without limitation,
proprietary information or intellectual property) that is within Executive’s
custody or control, except to the extent such property is reasonably necessary
for Executive to perform the Advisory Services, as determined and directed by
the Company. Executive shall return any Company property retained by Executive
as provided in the preceding sentence upon the expiration of the Advisory
Services Period.
7.Restrictive Covenants.
(a)    Nondisclosure; Non-Competition; Non-Solicitation. Executive acknowledges
and reaffirms all of the Executive’s covenants, obligations and commitments as
set forth in Sections 9 and 10 of the Employment Agreement (the “Restrictive
Covenants”). The Company agrees that the Restrictive Covenants shall be
interpreted as if the Executive resigned under Section 5(c)(i) of the Employment
Agreement. The Restrictive Covenants are expressly incorporated into and made a
part of this Agreement as if set forth fully herein. For the avoidance of doubt,
the Executive will not receive any payments in consideration of or otherwise in
respect of the Restrictive Covenants other than the payments and benefits
described in Section 4 of this Agreement.
(b)    Non-disparagement. Executive agrees and acknowledges that Executive will
not make any statement (orally or in writing) or take any action which, in any
way, disparages the Company or the other Releasees; provided that the foregoing
will not preclude Executive from making truthful statements as required by
lawfully compelled testimony, and provided that Executive notifies the Company
in advance of any such testimony and cooperates with the Company’s reasonable
efforts with respect to such testimony, to the fullest extent permitted by
applicable law. Company agrees and acknowledges that Company will direct its
officers and directors (i) not make any statement (orally or in writing) or (ii)
take any action which, in any way, disparages the Executive; provided that the
foregoing will not preclude the Company’s officers or directors from making
truthful statements as required by lawfully compelled testimony.
8.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or


- 5 -





--------------------------------------------------------------------------------




arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.
9.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.
10.Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Sections 18 and 22 of the Employment Agreement.
11.Effective Date. Executive has 7 days after Executive signs this Agreement (in
either instance) to revoke it and this Agreement will become effective on the
8th day after Executive signed this Agreement on or following September 30,
2019, so long as it has been signed by the parties and has not been revoked by
Executive before that date (the “Effective Date”).
12.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel; (d) Executive understands the terms and consequences of this
Agreement and of the releases it contains; and (e) Executive is fully aware of
the legal and binding effect of this Agreement.
13.Section 409A. The intent of the Parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
(Signature Page Follows)




- 6 -





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.


GRIZZLY ENERGY, LLC








By:    ____________________________            Date: September 18, 2019
Name: Jonathan Curth
Title: General Counsel








EXECUTIVE






__________________________________            Date: September 18, 2019
Richard Scott Sloan





--------------------------------------------------------------------------------



SUPPLEMENTAL EXECUTION BY EXECUTIVE:
Supplemental acknowledgment and agreement to be executed by Executive on or
following September 30, 2019:
EXECUTIVE






__________________________________            Date:    _______________
Richard Scott Sloan







